DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 5-12 are pending.
Claims 1 and 5-12 are rejected.
Claims 2-4 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.

Response to Amendment
Specification
The objection to the disclosure is withdrawn due to the amendment to line 19 on page 29 filed March 22, 2022.
Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive. 
The applicants have not established that the results obtained in Table 1 are unexpected. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992.
Contrary to the applicants arguments on page 8 of the remarks, Bodiger discloses storage temperatures of 5 to 80°C, in particular 20 to 60°C, which overlaps with the claimed storage temperature.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.
Contrary to the applicants arguments on page 9 of the remarks, the rejection is based upon the process step (b) of Bodiger being carried out on the washed ion-exchange resin of Yoshitomi.  Also step (b) of Bodiger is part of the treatment steps to render the ion-exchange resin outstandingly suitable for use in the process for making BPA (column 8, lines 1-8). 

The rejection of claims 1 and 5-12 under 35 U.S.C. 103 as being unpatentable over Yoshitomi et al. (EP 1 939 164 A1) in view of Stahlbush et al. (US 7,923,586 B2); Itochu (Chapter X, Other Use (https://web.archive.org/web/20161201000000*/http://www.itochu-purification.com/download/index/112, December 2016, pp. 327-363) and Bodiger et al. (US 6,723,881 B1) has been withdrawn in favor of a rejection of claims 1 and 5-12 under 35 U.S.C. 103 as being unpatentable over Yoshitomi et al. (EP 1 939 164 A1) in view of Bodiger et al. (US 6,723,881 B1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi et al. (EP 1 939 164 A1) in view of Bodiger et al. (US 6,723,881 B1).
 Yoshitomi et al. disclose a method of washing an ion exchange resin, the method comprising washing the ion exchange resin with deionized water (DI water) one or more times to prepare a washed ion exchange resin (paragraphs 0015, 0025, and 0027).  The washing of the ion exchange resin is repeatedly performed while repeatedly replacing the deionized water until a pH of the deionized water discharged after the washing of the ion exchange resin is 6.2 to 7 (paragraphs 0015 and 0025-0027).   The amount of the deionized water to which the washed ion exchange resin is added is at least 1.5 times a weight of the ion exchange resin (paragraphs 0015-0016 and 0025).  The sulfonic acid concentration after washing is with phenol is less than was less than 0.5 ppm (paragraphs 0025 and 0027).  The acidic effluent includes at least one selected from the group consisting of sulfonic acid, phenol sulfonic acid, sulfobenzoic acid, formyl benzenesulfonic acid, acetyl benzenesulfonic acid, and a sulfonic acid group-containing organic acid (paragraphs 0012, 0014, and 0025).   The ion exchange resin is a cation exchange resin (paragraphs 0012, 0014, and 0025).  Yoshitomi et al. disclose a method of producing bisphenol A, the method comprising reacting phenol and acetone in the presence of an ion exchange resin washed with the washing method disclosed therein to obtain a reaction product, and crystallizing and solid-liquid separating the reaction product to obtain an adduct including bisphenol A (abstract; paragraphs 0008-0010, 0012, 0018-0023, 0025-0027 and claims 1-3).  The adduct has a platinum-cobalt color of 50 or less as measured by a platinum-cobalt visual comparison method (paragraphs 0026 and 0027).  The washing time with water is about 1 to about 48 hours and the washing time with phenol is about 1 to about 48 hours (paragraph 0017).  
	Yoshitomi et al. disclose the method of washing an ion exchange resin as described above, but differs from the claimed invention in that Yoshitomi et al. fail to disclose storing the washed ion exchange resin in deionized water, wherein a temperature of storing the washed ion exchange resin is 50°C to 60°C, and a time of storing the washed ion exchange resin is 6 hours to 20 hours.
Bodiger et al. disclose a method of conditioning ion exchanger for use as catalysts in the production of bisphenols (column 1, lines 7-11).  Bodiger et al. disclose that with a view of improving the space-time yields and with a view of increasing the selectivities of production processes in which ion exchangers are used as catalyst it is necessary to condition the catalyst prior to initial use (column 1, lines 46-50).  Bodiger et al. disclose that an object of the invention is to condition ion-exchangers based on cross-linked sulfonated polystyrene resins in such a way that a contamination of the reaction product with acidic fragments in the course of the condensation reactions is prevented (column 1, lines 51-55).  The process is characterized in that the ion exchange resin which has been moistened with water is suspended in a unit with oxygen-free, completely deionized water at 5 to 80°C, in particular 20 to 60°C and the suspension is agitated for between half an hour and 24 hours at 5 to 80°C, in particular 20 to 60°C (column 2, line 49 to column 3, line 7).  The ion-exchanger is then subjected to discontinuous washing with oxygen-free, completely deionized water and after the final wash the completely deionized water is discharged and oxygen-free phenol is admixed to the ion-exchanger at 50 to 90°C, in particular 60 to 80°C (column 3, lines 8-48).  The mixture is dehydrated to remove phenol and water (column 3, lines 49-52). The ion-exchanger that has been conditioned by this means is outstandingly suitable for the production of bisphenols, in particular for the production of BPA from acetone and phenol (column 4, lines 17-20).  The BPA that is produced with this ion-exchanger exhibits high product quality and is particularly suitable for the production of polymers such as epoxy resins, in particular polycarbonate (column 4, lines 20-23).  By virtue of the catalyst pre-treatment in an external container, the production process can be continued in the reaction vessel during conditioning (column 8, lines 25-28).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carryout a pretreatment process wherein the washed ion exchange resin of Yoshitomi et al. is stored in deionized water at a temperature of 50°C to 90°C, and a time of storing the washed ion exchange resin is 6 hours to 20 hours, since Bodiger et al. disclose that prior to initial use in a process for preparing BPA a moistened ion exchanger may be suspended in a unit with oxygen-free, completely deionized water at 5 to 80°C, in particular 20 to 60°C and the suspension is agitated for between half an hour and 24 hours at 5 to 80°C, in particular 20 to 60°C.   The skilled artisan would have been motivated to condition the ion-exchanger of Yoshitomi et al., in the manner disclosed by Bodiger et al., with a view of improving the space-time yields and with a view of increasing the selectivities and production of the BPA process.  In addition, by virtue of the catalyst pre-treatment being carried out in an external container, the production process can be continued in the reaction vessel during conditioning.
Yoshitomi et al. in view of Bodiger et al. disclose the method of washing and storing an ion exchange resin as described above, but differs from the instant claim 11 in that Yoshitomi et al. in view of Bodiger et al. fail to disclose dehydrating and drying the washed ion exchange resin.
Bodiger et al. disclose that prior to using the ion exchanger for preparing BPA the ion exchanger is dehydrated in order to separate phenol and water, in order to avoid a competition of water relative to the feed materials and decrease the activity of the ion exchanger (column 1, lines 34-37 and column 3, line 49 to column 4, line 23).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to dehydrate the ion exchange resin of Yoshitomi et al. in view of Bodiger et al. prior to its use in preparation of BPA, since Bodiger et al. disclose that prior to using the ion exchanger for preparing BPA the ion exchanger is dehydrated in order to separate phenol and water.  The ordinary skilled artisan would have further been motivated to do so in order to avoid a competition of water relative to the feed materials and decrease the activity of the ion exchanger.
Yoshitomi et al. in view of Bodiger et al. disclose the method of washing and storing an ion exchange resin as described above, but differs from the instant claim 12 in that Yoshitomi et al. in view of Bodiger et al. fail to disclose that the pH of the deionized discharge water after storing the washed ion exchange resin is 4.18 to 4.29.
Yoshitomi et al. teach that when the resin is used as catalyst there sometimes occurs a problem of catalyst alteration and degradation on storage or transportation (paragraph 0003).  Yoshitomi et al. show that the discharge water can have a pH of less than 5 (paragraph 0015) or even 4.2 when sulfonic acid is still eluting from the ion exchange resin and can be altered with further washings (paragraph 0028).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to obtain a pH of the deionized discharge water after storing the washed ion exchange resin of 4.18 to 4.29, since Yoshitomi et al. show that the discharge water can have a pH of less than 5 (paragraph 0015) or even 4.2 if sulfonic acid is still eluting from the ion exchange resin.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699